295 S.W.3d 183 (2009)
Janeen M. DURAN, Respondent,
v.
Christopher ANDREW, Appellant.
No. ED 92731.
Missouri Court of Appeals, Eastern District, Division Four.
September 22, 2009.
David M. Heimos, Clayton, MO, for Appellant.
Patrick J. McCarthy, St. Louis, MO, for Respondent.
Before KENNETH M. ROMINES, C.J., KURT S. ODENWALD, P.J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Christopher Andrew (hereinafter, "Andrew") appeals from the trial court's judgment entering a full order of protection against him pursuant to Section 455.040 RSMo (2000)[1] for abuse or stalking of Janeen M. Duran. Andrew raises one point on appeal, claiming there was insufficient evidence to demonstrate Andrew violated Section 455.010 et seq.
We have reviewed the briefs of the parties and the record on appeal. We find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
NOTES
[1]  All further references herein are to RSMo (2000).